Citation Nr: 0303837	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for low 
back, right hip and right leg disorders.

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 29, 1995. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran performed verified active duty from February 1967 
to January 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A September 1996 rating decision granted entitlement to 
service connection for PTSD and assigned a 10 percent 
evaluation, effective September 29, 1995.  Subsequent rating 
decisions assigned a 50 percent evaluation for PTSD, 
effective September 29, 1995; a 70 percent evaluation for 
PTSD was assigned, effective September 11, 1997.  

The RO also issued a rating decision in July 1997 finding 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
disorders of the low back, right hip and right leg.  
Subsequently, the RO issued a supplemental statement of the 
case (SSOC) in October 2002 denying entitlement to service 
connection for a low back disorder and for a disorder of the 
right leg and hip.  The RO, however, did not style the issues 
in terms of new and material evidence to reopen previously 
disallowed service connection claims.  Rather, the RO 
adjudicated the issue of entitlement to service connection 
for a low back, right hip, and right leg disorders on a de 
novo basis.  

The veteran was not prejudiced by the RO's action in issuing 
the October 2002 SSOC in that a de novo review is a lower 
threshold in establishing a claim of service connection.  
Moreover, in October 2000, the RO provided the appellant 
notice of the proper legal standard at issue in this case.  
As the Board must initially determine whether the appellant 
presented new and material evidence sufficient to reopen the 
service connection claim, Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001), the Board has styled the issues to reflect 
the appropriate adjudicatory consideration of the appellant's 
claims, as indicated on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection 
for disorders of the low back, right hip and right leg in 
November 1993.  

2.  Evidence added to the record since the November 1993 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the case.

3.  During the period from September 29, 1995 to September 
10, 1997, PTSD was productive of no more than considerable 
social and industrial impairment.

4.  During the period from November 7, 1996 to September 10, 
1997, PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

5.  Since September 11, 1997, the veteran has been 
demonstrably unable to obtain or retain employment because of 
PTSD, and PTSD has been productive of total occupational and 
social impairment.  




CONCLUSIONS OF LAW


1.  The RO's November 1993 decision which denied the 
appellant's claims of entitlement to service connection for 
disorders of the low back disorder, right hip and right leg 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).

2.  Evidence received since the RO's November 1993 decision 
is not new and material, and the claims of entitlement to 
service connection for disorders of the low back disorder, 
right hip and right leg are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  A rating in excess of 50 percent for PTSD from September 
29, 1995 to September 10, 1997 is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

4.  A schedular rating of 100 percent for PTSD since 
September 11, 1997 is warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran was 
examined at a clinic in October 1967, complaining of a lump 
in the right lower leg.  Clinical inspection indicated a 
varicosity.  

The appellant was examined in December 1971, complaining of a 
possible slipped disc in the spinal column.  He had 
reportedly sustained a unspecified injury some time before.  
It was found that he had full range of motion of the back.  
No neurological defects were noted.  The clinician judged 
that X-ray examination was normal.  The radiologist found 
evidence of spina bifida at L5-S1.  [Spina bifida occulta is 
a congenital cleft of spinal column, and hence not service 
connectable as a matter of law.  38 C.F.R. § 3.303 (2002).]  
The impression was low back sprain, without evidence of disc 
disease.  

A May 1975 treatment notation indicates that the veteran 
complained of a knot on the right calf of about two years 
duration.  The impression was that a lump of the right lower 
leg might be attributable to a lipoma or varicosity.  

The spine and lower extremities were evaluated as normal on a 
periodic general medical examination performed in January 
1976.

An original claim of entitlement to service connection for 
low back, right hip and right leg disorders was received in 
November 1992.  In a statement in support of the claim, the 
veteran related that he was injured in Vietnam when a tank he 
was  driving hit a land mine.  He indicated that he was 
thrown from the tank and landed on his back and hip.  He did 
not remember being treated at the time.  He reported that he 
had suffered from pain from the injury in postservice years.  

A VA orthopedic examination was performed in August 1993.  
The veteran referred to a land mine explosion in Vietnam 
resulting in injury to the back and hip.  He complained of 
numbness in the right thigh and leg.  X-ray examination 
showed spondylolysis of L5 and Grade I spondylolisthesis.  
Mild anterior spinal osteophytes were also seen.  There was 
no evidence of acute fracture or dislocation.  Following 
examination the assessment was history of back complaints and 
right hip pain which the veteran attributed to a 1969 land 
mine explosion.  The examiner added that the veteran's 
obesity contributed significantly to complaints involving the 
lower back and right hip region.

The RO entered a rating decision in November 1993 denying 
service connection for residuals of low back, right hip, and 
right leg injuries.  The veteran was informed of that 
decision by letter of December 1993 and did not appeal within 
the one year prescribed period.

In July 1995, the veteran was diagnosed with low back pain 
and osteoarthritis of the knees following an examination by 
David Tisdale, CRPA.  No opinion regarding the etiology of 
these disorders was offered.

In September 1995, the veteran was seen by a nurse practioner 
for low back pain and osteoarthritis.

A statement was received in November 1995 from [redacted]
[redacted], who related that he and the veteran were riding in 
a tank in February 1969 near the Cambodian border.  He stated 
that the tank was disabled for a short while by a land mine 
and that those in the tank were aching and hurting from the 
blast.  A photograph was provided.  

A statement was received in January 1996 from [redacted]
[redacted], who indicated that he had gotten to know the crewman 
of tanks while serving as a squadron maintenance sergeant.  
He recalled that the veteran was wounded in February 1969 
when his tank hit a land mine.

A statement was received in January 1996 from [redacted]
[redacted], who indicated that she was the veteran's former 
spouse.  She related that the veteran had written to her 
while he was in Vietnam, informing her that he injured his 
back when his tank struck a land mine.  She recalled that the 
veteran continued to have back pain after he returned home 
from service.  

VA x-ray examination of the veteran's knees was performed in 
January 1996.  The impression was mild degenerative changes 
of the right knee joint space medially.  No fractures or 
dislocations were identified.  X-ray examination of the hips 
showed mild degenerative changes at both sacroiliac joints, 
and x-ray study of the lumbosacral spine showed mild 
degenerative changes.  

A report was received in February 1996 from a readjustment 
counseling service.  It was noted that the veteran indicated 
he would like to work, but had difficulty as a laborer as a 
result of arthritis and skill level.

Added to the record in March 1996 was a report of a 
psychiatric consultation from Donald B. Danser, Ph.D.  The 
veteran stated that he continued to work after military 
service for 11 years for a public works department as a 
laborer.  He indicated that he eventually stopped work 
because of physical problems.  On mental status examination, 
the veteran's speech was coherent.  There was no loosening of 
associations.  He was relevant and productive.  He was 
occasionally circumstantial, but predominantly was focused on 
content.  He denied delusions or hallucinations.  He reported 
sleep problems, anxiety and social withdrawal.  The veteran 
encountered some difficulty in tests of recall and verbal 
reasoning.  Insight was reasonable and judgment was generally 
good.  The diagnoses on Axis I were depressive disorder and 
PTSD.  The examiner opined that the veteran had considerable 
mental health difficulties.

A VA psychiatric examination was performed in March 1996.  
The veteran reported a depressed mood with no change in 
appetite or level of energy or interest.  He denied suicidal 
ideation, intention, plan or previous attempts.  Mental 
status examination revealed that speech was of normal rate, 
rhythm and tone.  Affect was appropriate for range.  The 
veteran denied auditory or visual hallucinations or other 
forms of thought process disorder.  No delusions, flight of 
ideas or loosening of associations were detected.  He was 
coherent, logical and oriented in three spheres.  Cognition 
was within normal limits.  Insight and judgment were good.  
The diagnosis or Axis I was PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 80.  

A VA social survey was performed in August 1996.  The veteran 
stated that he was last employed in 1988 and became unable to 
work any longer because of a medical condition.  He denied a 
history of inpatient psychiatric care.  The veteran's 
symptoms reportedly included nightmares, difficulty sleeping, 
being easily startled, depression, being easily angered, and 
having constant thoughts about Vietnam.

Added to the record in April 1997 and subsequently in 
September 2001 were reports from North Country Veterans' 
Clinic.  They reflect the veteran's treatment for chronic low 
back pain and osteoarthritis of the knees during the period 
from September 1993 to July 2001.

A VA psychiatric examination was performed on September 11, 
1997.  The veteran related that he had not worked since 1988 
secondary to severe degenerative joint disease.  He 
complained of depression, nightmares, flashbacks, avoidance, 
irritability and insomnia.  On mental status examination, it 
was found that grooming and hygiene were adequate.  Speech 
was generally spontaneous and productive.  Mood was 
depressed.  Affect was constricted, but with some reactivity.  
Thought content was negative for suicidal and homicidal 
ideation, auditory and visual hallucinations, and delusions.  
Thought processes were fairly well-organized.  The veteran 
was alert and oriented in all spheres.  Recent memory was 
adequate; concentration was grossly intact; insight was 
limited; judgment was adequate.  The diagnoses on Axis I was 
PTSD, chronic, severe; and depressive disorder.  The GAF 
score was 50.  The examiner remarked that impairment as a 
result of ongoing symptomatology from PTSD was "quite 
significant," warranting an increase in benefits.

In a report received in July 1998, AAA Environmental, the 
appellant's former employer, advised that the veteran had 
worked from July to August 1988.  In January 1999, AAA 
Environmental stated that no disability had been recorded 
during his tenure; the job for which he was hired was 
completed. 

A report of a functional capacity evaluation of the veteran, 
prepared by Susan Giegold, a physical therapist, was received 
in January 2000.  Reference was made to the veteran's history 
of injury in a land mine explosion during February 1969 in 
Vietnam.  

A VA psychological examination was performed in May 2000.  
The veteran indicated that he lived by himself and tended to 
stay quite socially isolated.  He noted that he occasionally 
interacted with other Vietnam veterans with whom he felt some 
degree of social comfort.  He reported a history of periodic 
suicidal ideation, irritability, anger, and combat related 
nightmares.  On mental status examination, the veteran's 
behaviors were generally within normal limits.  Sensorium 
appeared to be intact, and hygiene was good.  Speech was loud 
and pressured secondary to irritability, but it was relevant 
and coherent.  Thought processes were rational, coherent, and 
goal directed.  There was no evidence of hallucinations or 
delusions.  He admitted to visual disturbances and auditory 
distortions related to Vietnam flashbacks.  His mood was 
markedly distressed.  Short term memory and concentration 
were grossly intact.  Affect was constricted with anger.  It 
was observed that the veteran was prone to significant 
outbursts of anger and irritability in social situations 
which caused significant disruptions of social and 
occupational functioning.  The diagnoses on Axis I were 
chronic, severe PTSD, and a history of a depressive disorder.  
The GAF score was 40.  The examiner commented that the 
veteran's current level of social adjustment and occupational 
functioning was severely impaired.  It was observed that it 
was difficult to imagine any level of work which the veteran 
could reliably perform at present, given the severity of his 
PTSD symptoms.

VA medical records, dated from 1997 to 2001, reflect the 
veteran's treatment for degenerative joint disease, and for 
psychiatric disorders, including PTSD and major depression.  
The assessment that major depression was mild to moderate.  
GAF scores varied from 40 to 50.  

In November 1998, the impression was that the veteran was 
mildly symptomatic.  No overt psychopathology was noted.  
Affect was mildly depressed and anxious.  No active suicidal 
ideas were detected.  On examination in September 1999, the 
veteran wore torn clothing, but his hygiene was adequate.  
His speech production was normal, his mood was irritable, and 
his affect was grossly appropriate to stated mood.  He was 
oriented in three spheres.  He performed tests of recall 
adequately.  He displayed concrete thinking.  Thought 
processes were normal.  The veteran denied any perceptual 
disorder, as well as suicidal ideation or intent.  Insight 
and judgment were fair.  

When the veteran was evaluated by a VA mental health 
practitioner in June 2000, it was noted that range of affect 
was limited and that mood appeared unremarkable.  There was 
no evidence of suicidal ideation.  The veteran denied 
symptoms of psychosis such as visual or auditory 
hallucinations or delusions.  Thinking appeared somewhat 
loose in associations and was fragmented, but there was 
otherwise no strong evidence for a formal thought disorder.  
It was suspected that insight and judgment were compromised.  
Psychological testing was performed, and the assessment was 
that there was significant evidence for perceptual distortion 
and ideational inaccuracy consistent with a psychotic 
disorder such as schizophrenia.  The responses were 
consistent with someone who is socially isolated withdrawn, 
very rigid, and inflexible.  There was evidence of a tendency 
towards poor judgment and impulsivity.  The diagnoses on Axis 
I included rule out schizophrenia or schizoaffective 
disorder.  

A report was received in October 2000 from Nellie E. Coakley, 
a nurse and educator.  It was stated that the veteran had 
been involved in a readjustment program.  According to the 
report, he continued to experience stressors related to his 
military service in Vietnam.  He demonstrated increasing 
isolative behavior.  Problems with social and interpersonal 
relationships remained severe and included strong emotional 
detachment, in addition to isolation.  

In May 2001, the veteran reported sleep problems, depression 
and irritability.  He denied suicidal ideation.  It was 
reported that his concentration was decreased.  He denied 
delusions or perceptual disorders.  



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the SSOC 
dated in October 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

A.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply  38 U.S.C.A. § 
1154 (West 2002), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  In this case, it is clear the veteran engaged in 
combat as he received a Bronze Star Medal with V device.  It 
should be noted, however, that section 1154 is limited to the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not with the 
question of either current disability or nexus to service, 
both of which require competent medical evidence.  Rabideau 
v. Derwinski, 2 Vet. App 141, 144 (1992).  In other words, 
the veteran must still present competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See, Arms v. West, 
12 Vet. App. 188 (1999).

An unappealed rating decision of the RO is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and, which by 
itself, or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  An amendment to this regulation is not 
applicable in this case as it is only effective for claims 
filed on or after August 29, 2001.  

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The appellant's 
claims of entitlement to service connection for disorders of 
the low back, right hip and right leg was last considered by 
the RO in November 1993.

Using these guidelines, the Board's analysis of the evidence 
submitted for the purpose of reopening the veteran's current 
claims must include a review of all evidence submitted since 
the November 1993 RO rating action.  The Board will, however, 
first review the evidence that was before the RO in November 
1993 when the veteran's claims were last considered.

The evidence considered in connection with the RO's November 
1993 rating decision denying entitlement to service 
connection for disorders of the low back, right hip and right 
leg demonstrated a single December 1971 in-service episode of 
low back complaints attributed to a strain.  There were 
thereafter no documented recurrences of any low back 
pathology during the remainder of the veteran's period of 
service.  

There were also two in-service episodes of a lump of the 
right leg, most likely a varicosity or a lipoma.  In any 
event, there were no other recorded episodes of any right leg 
defect during service, and no right leg defects were noted on 
an examination in service subsequent to the two isolated 
episodes of lumps involving the right leg.

The evidence of record in November 1993 did not demonstrate 
that arthritis of the lumbosacral spine, right hip, or knee 
was present during service or to a compensable degree during 
the first postservice year.  As well, there was no evidence 
of a continuity of symptoms manifested by a right leg lipoma 
or varicosity in postservice years.  Degenerative changes of 
the lumbosacral spine and the right knee were first 
objectively confirmed many years after the veteran completed 
service.  In all, the available evidence demonstrated that 
any in-service manifestations involving the low back, right 
hip or right knee were acute and transitory and resolved 
without producing chronic disability.

The Board fully accepts this combat veteran's account of 
having sustained an injury to the low back, and right hip and 
leg when his tank was hit in a land mine explosion.  The 
medical evidence at the time of the RO's November 1993 
decision, however, contained no medical opinion linking any 
then current disorder of the low back, right hip or leg to 
service.  The veteran's opinion attributing any disorders of 
the low back, right hip or right leg to in-service trauma 
amounted to an opinion about a matter of medical causation.  
There is no indication from the record that the veteran has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Evidence added to the record since the RO's November 1993 
rating decision includes the veteran's statements that he has 
low back, right hip and right leg disorders which began in 
service and which are related to trauma he sustained when his 
tank struck a land mine.  This evidence is essentially 
cumulative of statements which were before the RO when it 
entered its adverse determination.  Cumulative evidence is 
not new evidence.  

Other evidence added to the record since the RO's February 
1993 rating decision includes statements from former fellow 
servicemen and from an ex-spouse.  These statements are 
cumulatively to the effect that the veteran sustained injury 
to the low back, and to the right lower hip and leg, when his 
tank hit a land mine; further, that he continued to 
experience trauma residuals in postservice years.  These 
statements are new and serve to corroborate the veteran's 
earlier statements about the circumstances of his previously 
reported injuries during service.  They are, however, for the 
reasons discussed above, not competent.  Simply put, there is 
no indication from the record that any of these individuals 
has medical training or expertise.  As lay persons, they are 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu.  Moreover, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim for compensation benefits.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  

Also added to the record since the November 1993 rating 
decision were medical reports, dated from time 1993 through 
2001, reflecting the veteran's treatment for a low back 
disorder, and for right knee osteoarthritis.  The additional 
medical evidence is new.  It merely shows, however, 
continuing postservice treatment for low back and right knee 
disorders.  This additional medical evidence does not include 
any medical opinion relating a current low back, right hip, 
right knee, or right leg disorder to military service.  
Hence, the additional evidence is not material.

For reasons discussed above, the Board finds that new and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection for low back, right hip 
and right leg disorders.  Accordingly, the application to 
reopen is denied.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996, PTSD was rated as follows:  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must have been demonstrably unable to 
obtain or retain employment.  

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  

A 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996. 61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When a law or regulation changes 
during the course of an appeal, the version of the law or 
regulation most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
evaluated the veteran's claim under both the old and new 
rating criteria.  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, PTSD is rated as follows:

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Prior to September 11, 1997, the evidence shows that the 
veteran's PTSD was manifested by sleep problems and depressed 
mood.  However, affect was appropriate.  His cognition was 
satisfactory.  He displayed no perceptual disturbances or 
psychotic content.  Insight and judgment were good.  

Although the veteran reported that he had not worked since 
1988, VA clinicians who examined him in March 1996, 
determined that he was then capable of working, but that he 
had stopped working due to his physical problems.  At that 
time an examiner assigned a GAF of 80.  The American 
Psychiatric Association has published a GAF scale which 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness.  A GAF 
score of 80 reflects that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  See American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Third or 
Fourth Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125 (1996) 
(2002).

The evidence prior to September 11, 1997 indicates that the 
veteran's social relationships were quite limited.  Although 
VA adjudicators consider the extent of social impairment in 
when evaluating the level of disability from a psychiatric 
disorder, an evaluation is not assigned solely on the basis 
of social impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. 
§ 4.126(b) (2002).  

In all, the evidence of record prior to September 11, 1997 
showed that PTSD was productive of no more than considerable 
social and industrial impairment.  Further, that during that 
time frame, PTSD was not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The preponderance of the evidence is against 
finding entitlement to an evaluation greater than 50 percent 
for PTSD prior to September 11, 1997, under either the former 
or revised criteria for evaluating mental disorders.  

A VA clinician, who performed a VA psychiatric examination on 
September 11, 1997, described the veteran as significantly 
impaired and thus "warranting" an increased rating because 
of ongoing PTSD symptomatology.  Subsequently, at a May 2000 
VA psychiatric examination the examiner characterized the 
veteran as exhibiting severely impaired social and 
occupational functioning.  He was found to be unable to hold 
any type of job.  VA clinicians since September 11, 1997 have 
assigned GAF scores in the range from 40 to 50.  A GAF score 
of 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM 
III or IV.  

Upon a review of the totality of the evidence, the Board 
concludes that the disability picture from PTSD has more 
nearly approximated the criteria for assignment of a 100 
percent schedular rating during the period since September 
11, 1997.  To this extent, the appeal seeking an initial 
evaluation greater than that assigned by the RO is granted.  

The Board has considered the argument that the veteran should 
be granted an extraschedular rating for PTSD.  To the extent 
that the Board's decision grants a 100 percent schedular 
evaluation for PTSD from September 11, 1997, that argument is 
rendered moot.  With respect to the time frame prior to 
September 11, 1997, the Board notes that the evidence 
depicting the status of the veteran's PTSD did not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedular standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  In this regard, there was no showing 
that PTSD resulted in marked interference with employment 
(i.e., beyond that contemplated by the 50 percent rating 
assigned before September 11, 1997); that PTSD necessitated 
frequent periods of hospitalization; or that PTSD otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

The Board has reviewed the entire evidence of record and 
concludes that the 50 percent rating assigned by the RO 
appropriately reflected the level of disability from PTSD 
from September 29, 1995 to September 10, 1997.  The Board, 
however, concludes that after resolving reasonable doubt in 
the veteran's favor that a 100 percent schedular rating 
appropriately reflects the level of disability from PTSD 
since September 11, 1997.  


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for low back, 
right hip and right leg disorders. 

A 50 percent rating for PTSD prior to September 11, 1997 is 
denied.  

A 100 percent rating for PTSD since September 11, 1997 is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

